Crew III, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 10, 2000, convicting defendant upon her plea of guilty of the crimes of murder in the second degree, hindering prosecution in the first degree and tampering with physical evidence (four counts).
As the result of a beating death in Central Park in the City of Schenectady, Schenectady County, defendant was indicted and charged, in a 22-count indictment, with two counts of murder in the second degree, assault in the first degree, gang assault in the first degree, conspiracy in the first degree, conspiracy in the second degree, conspiracy in the fourth degree, criminal facilitation in the second degree, two counts of robbery in the first *776degree, two counts of robbery in the second degree, six counts of hindering prosecution in the first degree and four counts of tampering with physical evidence. Pursuant to a negotiated plea agreement, which included the waiver of the right to appeal, defendant pleaded guilty to one count of murder in the second degree, one count of hindering prosecution in the first degree and four counts of tampering with physical evidence in full satisfaction of the indictment. She thereafter was sentenced, in accordance with the plea agreement, to, inter alia, 20 years to life on the murder count.
On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record, defense counsel’s brief, defendant’s pro se supplemental brief and her pro se reply to the People’s brief, we agree. Inasmuch as the record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty and waiver of her right to appeal, the judgment of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Mercure, J.R, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.